Citation Nr: 1733080	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for pseudofolliculitis barbae of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the record.


FINDINGS OF FACT

Throughout this appeal, the Veteran's pseudofolliculitis barbae of the face has involved less than 5 percent of his entire body, less than 5 percent of exposed areas, and no more than topical therapy.  It has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for pseudofolliculitis barbae of the face have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's increased rating claim arises from his disagreement with the   initial evaluation and that was assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is    not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a video conference hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2011, the RO issued a rating decision which granted service connection for pseudofolliculitis barbae of the face, effective October 21, 2010. Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard.  Butts v. Brown, 5 Vet. App. 532, 536 (1993).  

The RO assigned the Veteran's pseudofolliculitis barbae of the face a noncompensable initial evaluation, effective October 21, 2010, pursuant to Diagnostic Codes 7813-7806.  See 38 C.F.R 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Diagnostic Code 7813 provides ratings for dermatophytosis in various locations on the body, including the beard area (tinea barbae).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813. 

Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability           is closest to those found when rating dermatitis.  See Butts, 5 Vet. App. at 538 (holding that the Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence.). On this point, the June 2016       VA examination of the skin noted that the Veteran's condition did not cause         any disfigurement of the head, face or neck, and no scarring.

VA examiners in March 2011 and June 2016 observed that the Veteran's pseudofolliculitis barbae affected an area less than 5 percent of his entire body,    and less than 5 percent of exposed areas affected.  Moreover, a review of the    record reveals that condition has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

During the course of this appeal, the Veteran's pseudofolliculitis barbae of the     face has been prescribed various topical ointments, including Erythromycin, Lidocaine, Tacrolimus, Triamcinolone Acetonide; shampoos, including Ketoconazole Pyrithione Zinc; and Cetirizine hydrochloride.  

The topical ointments and shampoos that have been prescribed are limited in 
use to a small application area and are not analogous to systemic therapy such        as corticosteroids or other immunosuppressive drugs.  As the U.S. Court of  Appeals for the Federal Circuit noted in a recent decision, "systemic therapy    means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied." See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017). Moreover, while the use of a topical corticosteroid may rise      to the level of "systematic therapy" if administered on a large enough scale, id., given that the VA examiners found that the Veteran's skin condition covered less than 5 percent of his total body area, there is no indication in the medical evidence of record that the Veteran's reported use rose to such a level in this case.

As for Veteran's prescribed use of Cetirizine hydrochloride, this medication is an antihistamine, and is not a corticosteroid and not similar to an immunosuppressive drug.  See Id.

The Veteran has reported that his pseudofolliculitis barbae of the face is manifested by pain, irritation, and itching.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and skin irritation. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  The Board, however, finds that these contentions, when considered in light of the examination findings, do not establish entitlement to a higher evaluation.

The Board has considered the possibility of a higher evaluation under another potentially applicable Diagnostic Code.  However, the June 2016 VA examiner noted that the Veteran's pseudofolliculitis barbae of the face did not produce scarring or disfigurement; therefore, Diagnostic Codes 7800 through 7805 are         not for application.  See 38 C.F.R. § 4.118 (2016).

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for compensable evaluation.  The Board concludes      that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his skin disability.  Accordingly,     the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for pseudofolliculitis barbae.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an initial compensable evaluation for pseudofolliculitis barbae of the face is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


